In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1080V
                                         UNPUBLISHED


    LISA ANTHONY,                                             Chief Special Master Corcoran

                         Petitioner,                          Filed: March 27, 2020
    v.

    SECRETARY OF HEALTH AND                                   Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                           Stipulation on Damages; Influenza
                                                              (Flu) Vaccine; Shoulder Injury
                        Respondent.                           Related to Vaccine Administration
                                                              (SIRVA)


Shealene Priscilla Mancuso, Muller Brazil, LLP, Dresher, PA, for petitioner.

Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION1

       On July 24, 2018, Lisa Anthony filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered on
November 17, 2016. Petition at 1; Stipulation, filed March 25, 2020, at ¶¶ 1-2, 4.
Petitioner further alleges that the vaccine was administered within the United States;
that she suffered the residual effects of this alleged injury for more than six months; and
that there has been no prior award or settlement of a civil action for damages on her
behalf as a result of her condition. Petition at 1, 3; Stipulation at ¶¶ 3-5. “Respondent
denies that petitioner sustained a SIRVA Table injury, or any other injury or condition. ”
Stipulation at ¶ 6.


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on March 25, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth
therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $35,752.14 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
                                              1


                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

LISA ANTHONY,                                 )
                                              )
                 Petitioner,                  )       No. 18-1080V
                                              )       Chief Special Master
            v.                                )       Brian H. Corcoran
                                              )       ECF
                                              )
SECRETARY OF HEALTH                           )
AND HUMAN SERVICES,                           )
                                              )

_______________
    Respondent.                               )
                                              )


                                      STIPULATION

       The parties hereby stipulate to the following matters:

        1. Lisa Anthony, petitioner, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10 et seq. (the

"Vaccine Program"). The petition seeks compensation for injuries related to petitioner's

receipt of the influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury

Table (the "Table"), 42 C.F.R. § 100.3(a).

       2. Petitioner received a flu vaccination on November 17, 2016.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that she sustained a shoulder injury related to vaccine

administration (SIRVA), as defined in the Table, and further alleges that she suffered the

residual effects of this alleged injury for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil

action for damages on her behalf as a result of her condition.




                                              1
                                               2


        6. Respondent denies that petitioner sustained a SIRVA Table injury, or any

other injury or condition.

        7. Maintaining their above-stated positions, the parties nevertheless now agree

that the issues between them shall be settled and that a decision should be entered

awarding the compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision

consistent with the terms of this Stipulation, and after petitioner has filed an election to

receive compensation pursuant to 42 U.S.C. § 300aa-2l{a)(l), the Secretary of Health

and Human Services will issue the following vaccine compensation payment:

        A lump sum of$35,752.14 in the form of a check payable to petitioner.
        This amount represents compensation for all damages that would be
        available under 42 U.S.C. § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case,

and after petitioner has filed both a proper and timely election to receive compensation

pursuant to 42 U.S.C. § 300aa-2l(a)(l), and an application, the parties will submit to

further proceedings before the special master to award reasonable attorneys' fees and

costs incurred in proceeding upon this petition.

        10. Petitioner and her attorney represent that compensation to be provided

pursuant to this Stipulation is not for any items or services for which the Program is not

primarily liable under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made

or can reasonably be expected to be made under any State compensation programs,

insurance policies, Federal or State health benefits programs (other than Title XIX of the

Social Security Act (42 U.S.C. § 1396 et seq.)), or by entities that provide health services

on a pre-paid basis.



                                              2
                                               3


        11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i),

subject to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any

award for attorneys' fees and litigation costs, the money provided pursuant to this

Stipulation will be used solely for the benefit of petitioner as contemplated by a strict

construction of 42 U.S.C. § 300aa-l 5(a) and (d), and subject to the conditions of 42

U.S.C. § 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or

assigns, does forever irrevocably and unconditionally release, acquit and discharge the

United States and the Secretary of Health and Human Services from any and all actions

or causes of action (including agreements, judgments, claims, damages, loss of services,

expenses and all demands of whatever kind or nature) that have been brought, could have

been brought, or could be timely brought in the Court of Federal Claims, under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 et seq., on

account of, or in any way growing out of, any and all known or unknown, suspected or

unsuspected personal injuries to or death of petitioner resulting from, or alleged to have

resulted from, the flu vaccination administered on or around November 17, 2016, as

alleged by petitioner in a petition for vaccine compensation filed on or about July 24,

2018, in the United States Court of Federal Claims as petition No. 18-1080V.

       14. If petitioner should die prior to entry of judgment, this agreement shall be

voidable upon proper notice to the Court on behalf of either or both of the parties.



                                               3
                                              4


        15. If the special master fails to issue a decision in complete conformity with the

terms of this Stipulation or if the Court of Federal Claims fails to enter judgment in

conformity with a decision that is in complete conformity with the terms of this

Stipulation, then the parties' settlement and this Stipulation shall be voidable at the sole

discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of

liability and damages claimed under the National Childhood Vaccine Injury Act of 1986,

as amended, except as otherwise noted in paragraph 9 above. There is absolutely no

agreement on the part of the parties hereto to make any payment or to do any act or thing

other than is herein expressly stated and clearly agreed to. The parties further agree and

understand that the award described in this Stipulation may reflect a compromise of the

parties' respective positions as to liability and/or amount of damages, and further, that a

change in the nature of the injury or condition or in the items of compensation sought, is

not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States

or the Secretary of Health and Human Services that the flu vaccine caused petitioner's

alleged shoulder injury, or any other injury or condition.

        18. All rights and obligations of petitioner hereunder shall apply equally to

petitioner's heirs, executors, administrators, successors, and/or assigns.

                                 END OF STIPULATION

I
I
I
I
I
I


                                              4
                                         5


Respectfully submitted,

PETITIONER:




ATTORNEY OF RECORD FOR                         AUTHORIZED REPRSENTATIVE
PETITIONER:                                    OF THE ATTORNEY
                                               GENERAL:


                                               / ~ LL.__
SHEALENEP.MANCUSO                              ~            EE.REEVES
MULLER BRAZIL, LLP                             Deputy Director
715 Twining Road, Suite 208                    Torts Branch
Dresher, PA 19025                              Civil Division
(215) 885-1655                                 U.S. Department of Justice
(215) 885-1644                                 P.O. Box 146
                                               Benjamin Franklin Station
                                               Washington, DC 20044-0146


AUTHORIZED REPRESENTATIVE                      ATTORNEY OF RECORD FOR
OFTHESECRETARYOFHEALTH                         RESPONDENT:
AND HUMAN SERVICES:
                                                L~                 lYL~
                                                 bj (~                      lL____
TAMARA OVERBY                                  CAMILLE M. COLLETT
Acting Director, Division of Injury            Trial Attorney
Compensation Programs (DICP)                   Torts Branch
Healthcare Systems Bureau                      Civil Division
Health Resources and Services Administration   U.S. Department of Justice
U.S. Department of Health and Human Services   P.O. Box 146
5600 Fishers Lane                              Benjamin Franklin Station
Parklawn Building, Mail Stop 08Nl46B           Washington, DC 20044-0146
Rockville, MD 20857                            Tel: (202) 616-4098


Dated:   3})...~ / W
                                        5